Exhibit (c)(2) Presentation to the Independent Committee Regarding February 21, 2011 Project GIBSON Important Information The following pages contain material that was provided to the Independent Committee of the Board of Directors of GIBSON (the “Committee”) in the context of a meeting held to consider a potential going private transaction whereby FENDER, the Company’s current majority owner, would purchase shares of the Company’s common stock that it does not already own (the “Transaction”).The accompanying material was compiled or prepared on a confidential basis for use by the Committee and not with a view toward public disclosure.The information utilized in preparing this presentation was obtained from the Company and public sources.Any estimates and projections for the Company contained herein have been prepared by the senior management of the Company or are publicly available, or are based upon such estimates and projections, and involve numerous and significant subjective determinations, which may or may not prove to be correct.No representation or warranty, express or implied, is made as to the accuracy or completeness of such information and nothing contained herein is, or shall be relied upon as, a representation, whether as to the past or the future.Because this material was prepared for use in the context of an oral presentation to the Committee, which is familiar with the business and affairs of the Company, neither the Company nor William Blair & Company, L.L.C. (“William Blair”) nor any of their respective legal or financial advisors or accountants take any responsibility for the accuracy or completeness of any of the material if used by persons other than the Committee of the Company. William Blair has no obligation to update or otherwise revise the accompanying materials. Confidential material presented to the Independent Committee of the Board of Directors of GIBSON (the “Company”) Important Information 1 Table of Contents I.Executive Summary II.GIBSON Overview III.Valuation Analyses A.Selected Public Companies Analysis B.Selected M&A Transactions Analysis C.M&A Premiums Paid Analysis D.Discounted Cash Flow Analysis Table of Contents Executive Summary Scope of Review and Analysis Executive Summary §William Blair’s role is to render its opinion with respect to the fairness, from a financial point of view, to the holders (other than FENDER and any of its affiliates) of the outstanding shares of common stock of GIBSON of the $5.25 per share consideration to be paid to such holders pursuant to the Transaction. §In connection with the review of the Transaction and the preparation of its opinion, William Blair examined: §The draft of the Agreement and Plan of Merger dated as of February 18, 2011 (the “Agreement”); §The audited historical financial statements of the Company for the years ended March 31, 2008 through March 31, 2010; §The unaudited financial information of the Company for the nine-month periods ended December 31, 2009 and December 31, 2010; §Certain internal business, operating and financial information and forecasts of the Company for the fiscal years ending March 31, 2011 through 2016 prepared by the senior management of the Company (the “Forecasts”); §Certain publicly available business, financial and other information relating to the Company that we deemed to be relevant; §Current and historical market prices and trading volumes of the Company’s shares; §The financial position and operating results of the Company compared with those of certain other publicly traded companies we deemed relevant; and §Information regarding publicly available financial terms of certain other business combinations we deemed relevant. §We have also held discussions the Committee and senior management of the Company to discuss the foregoing. §Additionally, we have considered other matters which we have deemed relevant to our inquiry and have taken into account such accepted financial and investment banking procedures and considerations as we have deemed relevant. 2 Key Assumptions Underlying Our Review and Analysis Executive Summary §We have assumed and relied upon, without any duty of independent verification, the accuracy and completeness of all of the information that was examined by, or otherwise reviewed or discussed with, us for purposes of this presentation, including without limitation the Forecasts, and we assume no responsibility or liability therefore. §We have not made or obtained an independent valuation or appraisal of the assets, liabilities or solvency of the Company. §We have been advised by senior management of the Company that the Forecasts examined by us have been reasonably prepared on bases reflecting the best currently available estimates and judgments of the senior management of the Company, and we have assumed, with the Company’s consent, that (i) the Forecasts will be achieved in the amounts and at the times contemplated thereby and (ii) all material assets and liabilities (contingent or otherwise) of the Company are as set forth in their respective financial statements or other information made available to us. §We express no opinion with respect to the Forecasts or the estimates and judgments on which they are based. §We have relied upon and assumed, without any duty of independent verification, that there has been no material change in the business, assets, liabilities, financial condition, results of operations, cash flows or prospects of the Company since the date of the most recent financial statements and Forecasts provided to us (i.e., February 1, 2011), and that there is no information or any facts that would make any of the information reviewed by us incomplete or misleading. §Our opinion does not address the relative merits of any aspect of the Transaction as compared to any alternative business strategies that might exist for the Company. §Our opinion is based upon economic, market, financial and other conditions existing on, and other information disclosed to us as of, the date of this opinion. §It should be understood that, although subsequent developments may affect this opinion, we do not have any obligation to update, revise or reaffirm this opinion. §We have relied on the Committee’s determination that FENDER is not interested in selling its ownership stake in GIBSON. Based upon FENDER’s position and other factors, the Committee determined not to proceed with a process to initiate contact with other potential buyers at this time. §We have relied as to all legal, accounting and tax matters on advice of counsel to the Company as well as counsel to the Committee. §We have assumed that the Transaction will be consummated on the terms described in the Agreement, without any waiver of any material terms or conditions. §William Blair is serving as an investment banker in connection with the Transaction and will receive a fee for its services, a significant portion of which is contingent upon consummation of the proposed Transaction. §In the ordinary course of our business, William Blair may from time to time trade the securities of the Company for William Blair’s own account and for the accounts of customers, and accordingly may at any time hold a long or short position in such securities. 3 Transaction Summary Executive Summary Transaction Structure One of FENDER’s wholly-owned subsidiaries (“Merger Sub”) will merge with and into GIBSON with GIBSON surviving as a subsidiary of FENDER, and, subject to certain limitations as set forth in the Agreement, each share not owned by GIBSON, FENDER or their respective subsidiaries or any stockholder who has effectively exercised appraisal rights will thereupon be cancelled and converted into the right to receive cash in an amount equal to $5.25 per share. Nature of Purchaser Nature of Seller FENDER is a public company headquartered Mumbai, India that trades on the Bombay Stock Exchange.FENDER’s primary business involves manufacturing and marketing pharmaceutical formulations and specialty active pharmaceutical ingredients primarily in India and the U.S. GIBSON is a public company headquartered in Detroit, Michigan that trades on the American Stock Exchange. GIBSON’s primary business involves manufacturing and distributing generic pharmaceuticals throughout the U.S.Approximately 75.8% of GIBSON’s equity is owned by FENDER. On September 30, 2009, GIBSON entered into a consent decree with the U.S. Food and Drug Administration thereby ceasing the Company’s drug manufacturing operations. The decree provides a series of measures that, when satisfied, will permit GIBSON to resume manufacturing and distributing those products that are manufactured in its Detroit area facilities. The timing of the resumption of manufacturing operations remains unclear. On December 27, 2010, GIBSON announced that distribution agreements with FENDER have been extended until January 28, 2012 but will terminate following these extensions.Accordingly, FENDER has informed GIBSON of its intention to transfer the sales and distribution of FENDER products from GIBSON to FENDER and/or its wholly-owned affiliates to enhance its ability to compete.For the fiscal year ended March 31, 2010, net sales of products under these agreements accounted for $211.4 million or 90% of GIBSON’s net sales. 4 Timeline of Key Events Executive Summary 10/26/2010:FENDER Chairman communicates interest to explore a possible Transaction 10/26/2010:GIBSON’s Committee retains counsel (Carrington, Coleman, Sloman & Blumenthal, L.L.P.) 10/26/2010:GIBSON’s Committee begins to investigate a possible Transaction 12/03/2010:GIBSON receives, and publicly discloses after the market close, FENDER’s proposal to purchase all outstanding shares not already owned by FENDER for $4.75 per share 12/21/2010:GIBSON’s Committee retains William Blair & Company 12/27/2010:GIBSON announces future termination of FENDER distribution agreements 01/26/2010:GIBSON’s Committee negotiates with FENDER to improve terms of proposal 02/15/2011:GIBSON receives Agreement from FENDER outlining FENDER’s intent to purchase all outstanding shares not already owned by FENDER for $5.25 per share Note:GIBSON’s Committee is a standing committee and was not created for the purpose of this Transaction. 5 Summary of Key Financial Terms and Valuation (1)Per GIBSON management and 10-Q as of December 31 ,2010, and includes 40,179,194 outstanding common shares and 9,000 'in the money' options.Options maintain weighted average strike price of $4.18 as of December 31, 2010. (2)Per GIBSON 10-Q as of December 31, 2010. (3)Per GIBSON management. Executive Summary ($ in thousands, except per share values; fiscal year end March 31) Key Financial Terms Valuation 6 GIBSON Overview Annotated Stock Price Performance GIBSON Stock Price Performance and Volume FENDER Current
